 3'nithe-'Matter,O'fDix,=MVI'ANUFACTURING COMPANY,'II^NC.am,dAMAL-GA-MATED `CLOTHINGWORKERSOF AMERICA, C.I.10..CaseNo.10-C-1,538.-Decided September15, 1948DECISIONANDORDEROn May 2, 1947, Trial Examiner C. W. Whittemore" issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in,the copy of theIntermediate Report attached "hereto?Thereafter, the Respondentfiled exceptions and a supporting brief..The Board 2 has reviewed the rulings of the Trial Examiner and,finds that no prejudicial error was committed.The rulings are herebyaffirmed.The Board has considered the Intermediate Report, the,exceptions and brief, and the entire record in the case, and herebyExaminer with .the additions and modifications hereinafter set forth.31.The Trial Examiner found that there was danger that the,Respondent, because of the unfair labor practices which it had com-mitted, would commit still other unfair labor practices; he therefore,recommended that the Respondent cease and desist from in any man-ner violating Section 8 (1).Particularly in view of the absence ofexceptions in this respect, we agree.We further find that theThose provisions of Section 8 (1), (3), and(5) of the National Labor Relations Act,,which the Trial Examiner found were violated herein,are continued in Section 8 (a) (1),,8 (a) (3), and 8(a) (5), of the Act, as amended by the Labor Management RelationsAct, 1947.2Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoard Members[Chairman Herzog and Members Murdock and Gray]3Based upon the evidence adduced at the hearing,we make the following corrections inthe Trial Examiner'sfindings of factThe general wage increase announced by P bi,French.Respondent'svice president,(luring the September 1 1945,conference had beenput into effect at Plant No 2 on June 24.1943Attorney Roberts'unequivocal statementto the Union s representative that the Respondent would never sign a contract with theC I 0 was made on January 10, 1946,and not in October 1945. The foregoing corrected_findings do not affect our resolution of the issues of this case79 N. L. R B, No. 87.'645809095-49-vol 79-42 ,646DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, by various threats to close the plant if the Union de-manded a pay raise, as set forth in the Intermediate Report, independ-ently violated Section 8 (1) of the Act.42.The general appropriateness of the bargaining unit herein wasdetermined in the Board's previous decision in the 1944 representa-tion case.No issue with respect to such unit has been raised in thisproceeding.We affirm that determination, noting that the extentof employee organization was not and is not the "controlling" factor.;However, we shall exclude watchmen from the unit, because of the-provisions of Section 9 (b) (3) of the Act, as amended .6We find that all production and maintenance employees of theRespondent at Plant No. 2, excluding watchmen and supervisors, con-stitute a unit appropriate, for the purpose of collective bargaining-within the meaning of Section 9 (b) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Dixie Manufac-turing Company, Inc., Columbia, Tennessee, and its officers; agents,successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Amalgamated ClothingWorkers of America, C. I. 0., as the exclusive representative of allits production and maintenance employees at Plant No. 2, excludingwatchmen and supervisors;(b)Discouraging membership in Amalgamated Clothing Workersof America, C. I. 0., or any other labor organization, by dischargingor refusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire or tenure of employment or anyterm or condition of their employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Amalgamated Clothing Workers4Atlas Underwear Company vN L RB, 116 F (2d) 1020, 102.3 (C C.A 6) See alsoN. L. it. B. v.AshevilleHosieryCo, 108 F (2d) 288,291, 292 (CC A 4) ; N L R B. vBlair Quarries,Inc,152 F.(2d) 25, 26(C. C. A. 4);N. L. it. B. v W. E. Lipshutz,149F. (2d) 141,142 (C. C A 5)5The Board stated(54 N. L. R. B.384, 386)In view of the extent of employee organization,the physical and organizationalseparation of the plants, and the absence of substantial interchange of employeesbetween the plants, we are of the opinion that the employees of Plant No.2 alone,at the present time constitute an appropriate unit."Matter of C. V Hill & Company, Inc.,76 N. L R B. 158. SeeMatter of Marshall andBruce Company,75 N. L. R. B 90.11It_ DIXIE'MANUFACTURING COMPANY, INC.647of America, C. I. 0., or any other labor organization,, to bargain'collectively ,through representatives of their own, choosing, and toengage in other.concerted activities for the purpose of collective bar-gaining or other mutual aid,or protection, as guaranteed in Section 7'of the Act.,2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively; with Amalgamated Cloth-ing Workers of America, C. I. 0., as the exclusive representative ofall its employees in the above-described appropriate unit, and if anunderstanding is reached, embody such understai^iding in a signedagreement ;-(b)Offer to - Emma Kennedy immediate and full reinstatementto her former or a substantially equivalent position, without prejudiceto her seniority or other rights and privileges;(c)Make whole Emma Kennedy for any loss of pay she mayhave suffered by reason of the discrimination against her, by pay-ment to her of a sum of money equal to that which she normallywould have earned as wages from the date of her discharge to thedate of the Respondent's offer of reinstatement, less her net earningsduring said period;(d)Post,at Plants Nos. 1 and 2, in Columbia, Tennessee, copiesof the notice attached hereto and marked "Appendix A." 7 Copies ofsuch notice, to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by the Respondent's repre-sentative, be posted by the Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days there-employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material;(e)Notify the Regional Director for the Tenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :7In the event that this Order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted in the notice,`A DECISION AND ORDER,"the words :"`A DECREE OF THE UNITEDSTATES CIRCUIT COURT OF APPEALS ENFORCING " 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any,mannerinterfere with, restrain,or coerceour employees in the exercise of their right to self-organization, toform labor organizations, to joinor assistAMALGAMATED CLOTH-ING WORKERS OF AMERICA, C. I. 0. or any other labororganiza-tion, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid,or protection.WE WILL OFFER to Emma Kennedy immediate and full rein-statement to her former or a substantially equivalent positionwithout prejudice to any seniority,or other rights and privilegespreviously enjoyed, and make her whole for any loss of pay suf-fered as a result of the discrimination.WE WILL BARGAIN collectively upon request with the above-named union as the exclusive'representative of all employees inthe bargaining unit described herein with respect to'wages, ratesof pay, hours of employment, and other conditions of employ-ment, and if an understanding is reached, embody such under-standing in a signed agreement.The bargaining unit is :All production and maintenance employees at Plant No. 2,excluding watchmen and supervisorsAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization.DIXIE MANUFACTURING COMPANY, INC.,Employer.By ------------------------------------------Dated-------------(Representative)(Title)This notice must remain posted for 60 clays from the date -hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTT T. Puidon?,for the BoardA.H.Roberts,Ji.,andCarniack Cochran,ofNashville.Tenn,for the re-spondent.Harold S. Marthenke,of Nashville.Tenn.,for the Union.-STATEMENT OF THE CASEUpon a third amended charge filed on February 17. 1947, by Amalgamated DIXIE MANUFACTURING COMPANY, INC.649Relations Board, herein called the Board, by its Regional Director for the TenthRegion (Atlanta, Georgia), issued its complaint dated February IT, 1947, againstDixie Manufacturing Company, Inc., Columbia, Tennessee, herein called the re-spondent:The complaint alleged that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (1), (3) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the ActCopies of the complaint, the,third amended charge, and a notice of hearing were served upon the respondentand the UnionWith respect to the unfair labor practices the complaint alleged in substance:(1) that the respondent violated Section 3 (1) and (3) of the Act by dischargingand failing to reinstate employee Emma Kennedy, on January 24, 1944, because,of her Union activities; and (2) that the respondent violated Section 8 (1).and (5) of the Act (a) by refusing to bargain with the Union from January 28,1944, to the present time. although at all such times the Union was the repre-sentative for the purposes of collective bargaining of all employees in a unitfound appropriate by the Board for such purposes: (b) by unilaterally grantingwage increases; and (c) by vilifying the Union and warning its employees torefrain from assisting the Union.In its answer, filed March 5, 1947, the respondent denied generally its corn--missionof the unfair labor practices alleged in the complaint, and made certainaffirmative allegations discussed hereinafter.Pursuant to notice, a hearing was held from March 24 to 28, 1947, inclusive,:at Columbia, Tennessee, before the undersigned, the Trial Examiner duly desig-nated by the Chief Trial ExaminerThe Board and the respondent appeared bycounsel, and the Union by a representative. All parties participated in the hear-ing, and were aftorded full opportunity to be heard, to examine and cross-examine-witnesses, and to introduce evidence hearing upon the issues"Al the opening of the hearing, counsel for the respondent filed an amended'answer which alleged, in substance, that the Board was without jurisdiction astomatters involving Plant No. 1 since the only collective bargaining unit certi-fied by the Board was in Plant No. 2. The Trial Examiner deified a motion bycounsel for the Board to strike from the amended answer that portion allegingthat the Board was without jurisdiction in Plant No. 11At the end of the hearing the Trial Examiner reserved ruling upon a motion.made by counsel for the Board to include P M. French, vice president of therespondent, as a named individual in any remedial order recommended by theTrial Examiner in the Intermediate Report. The motion is now denied. Alsoat the end of the hearing the Trial Examiner granted a joint motion, made bycounsel for the Board and counsel for the respondent, to conform the pleadings'to the proof adduced as to dates, spelling of names, etc.At the end of the hearing the Trial Examiner denied a motion made by coun-sel for the respondent to strike all evidence, and to dismiss all allegations ofthe complaint, concerning employee Kennedy, basing the motion upon thecontention that an undue lapse of time had occurred since the alleged dischargeand refusal to reinstate.'.iThe TrialExaminer finds,however, thatthe allegation of lack of jurisdiction is whollywithout merit.2In opposing the motion,,counsel for the Board introduced into evidence an amendedcharge filed in November 1944, alleging the discriminatorydischargeof this employee, anda letter to the respondent dated January 11, 1945, from the Regional 'Office notitying therespondent of this allegation. 650DECISIONSOF .NATIONALLABOR RELATIONS BOARDThe hearing was closed after oral argument before the Trial Examiner bycounsel for the Board and the Union representative. Counsel for the respondentwaived oral argument, but thereafter filed a brief with the Trial Examiner.Al-though informed of this privilege, no counsel filed with the Trial Examiner pro-posed findings of fact and conclusions of law.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Dixie Manufacturing Company, Inc., is a Tennessee corpora-tion having its principal office, place of business and two plants, known as PlantNo. 1 and Plant No. 2, at Columbia, Tennessee, where it is engaged in the manu-facture, sale and distribution of pants, overalls and related products.In the conduct of its business and in the operation of its plants, the respondentcauses large quantities of raw materials to be purchased and transported fromand through States of the United States other than Tennessee to its Plants Nos.1 and 2; and large quantities of the products manufactured by it are sold, dis-tributed and transported through and into States of, the United States otherthan Tennessee.The respondent manufactures its products on a cut-make-and-trim basis for Washington Manufacturing Company of Nashville, TennesseeThe respondent admits that it is engaged in interstate commerce, and thatits business affects commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, CIO, is a labor organizationadmitting to membership employees of the respondent at Plants Nos. 1 and 2.III. THE UNFAIR LABOR PRACTICESA. The respondent's refusal to bargain with the Union1.The Board's certification of the UnionOn January 19, 1944, a Board election was held at the respondent's Plant No. 2.The Union was chosen as the collective bargaining representative by a largemajority of the employees, the ballot tally being 134 for the Union and 74against.On January 28, the Board issued its "Certification of Representatives,"certifying that the Union had been :...designated and selected by a majority of all production and mainte-nance employees at Plant No. 2 of Dixie Manufacturing Company, Inc,Columbia, Tennessee, excluding supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, as their representativesfor the purposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, the said organization is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other conditions of employment.3 See 54N. L. R. B. 384. DIXIE MANUFACTURING COMPANY, INC.6512.History of negotiationsAlso on January 19, 1944, Carl Albrecht, then Southern Director of the Union,wrote to G. L Hedrick, president of the respondent, asking for a conference withits officials for the purpose of negotiating a "working and wage agreement." Thenext day the respondent's Columbia attorney replied to Albrecht's letter, statingthat the requestwas beingforwarded to P. M French, vice presidentand a direc-tor,who would serve as the respondent's representative in negotiations.OnJanuary 27, A H. Roberts, Jr, Nashville attorney for the respondent and one ofthe attorneys of record for the respondent in these proceedings, informed Albrechtby letter that French would be away on a business trip for several days andsuggested February 9 as the date for the conferenceAlbrecht agreed, and in-formed Roberts that before then the Union would submit a proposed contract forconsideration at the conferenceThe Union's proposed contract was received byRoberts on February 5Representatives of the respondent and of the Union met in Nashville, Tennes-see, on February 9. Provisions in the Union's proposed agreement were dis-cussed.At the opening of the conference the respondent announced that its,final agreement, to any provisions tentatively acceptable to it, was to be con-tingent upon the signing of a complete contract.The respondent declined to,discuss the proposed articles relating to vacations or wages. and objected tomany other provisions.Following this conference the Union requested theassistance of the U S. Conciliation Service in further negotiations.A second conference was held in Columbia, on February 11, at which the re-spondent's counterproposalswere consideredAlthough no agreement wasreached, the method of paying wages was discussed.Tentativeagreement was,attained on a few minor items, but the respondentmaintainedits position thatsuch tentativeagreementwould not be final until an entire contractwas signedA third conference was held in Nashville on February 16 and 18.A Concihu-tion Commissioner attended.Both the respondent and the Union submitted pro-posalsNo agreement was reached on the majority of the articles. Frenchdeclared that all otherissues weredependent upon the wage question, and in-sisted that the company would not be in a position to discuss this matter untilan auditor's report had been received.On February 24, French came to Plant No 2, had the powercut off,called allemployees to one part of the factory, and in a short speech told them, in effect,that the company could not afford to grant a wage increase, and that if theUnion, dent anded more wages for the employees, the plant would -be closed andthe machinery moved elsewhere.A fourth conterence was held in Nashville on February 25. The Commis-sioner's effortsto resolve the differences were unsuccessfulThe company main-tained thestand thatno wage increase was possible, and claimed that it hadlost $80,000 in 1943It agreed, however, that the entire negotiation disputeshould be submitted to the National War Labor BoardOn the dayfollowingthis conference there appeared, in one of the two Columbianewspapers,the first of a series of several articles, publishedin the same andother newspapers and extendingover a period of more thana month, purportingto quote therespondent's officialsas threatening to close or "liquidate"the plantif wage increases were demandedby the Union.A relevantparagraph from theColumbiaDaily Herald of March 14 is quoted :Pat French',.vice, presidentand liquidating agent forthe company, wasin Columbia yesterday,and said that if the workers at the two plants make X652DECISIONS OF NATIONALLABOR RELATIONS BOARDwage demands on the company at this time it would have to close both plantsand liquidate the stock,sell the machinery and move from Columbia.The employees'negotiating committee informed the Union officials that these,newspaper threats were causing concern to a number of employees and some wereexpressing a desire to quit the Union.At about the same time two employeeswho had served as company observers,at the Board election in January, cir-,,during working hours and in the presence of-foremen, a "petition"stating in substance that its signers did not want a wageincrease because it would result in the closing of the plant.The "petition!'was submitted by a Columbia attorney to, but was rejected by, the War Labor-Board at a hearing in April.On March 16 Albrecht wrote to French,quoted in the newspaper articledescribed above, asking if the reportswere trueOn thesameday the Union'filedwith the Board charges of unfair labor practices against the respondentand requested that, in view of the threats in the press,the election then pendingfor employees in Plant No.1 be postponed.'Receipt of the Union's letter ofMarch 16 to the respondent was acknowledgedon March 30 by AttorneyRoberts,but no reply to the specific inquiry about closing of the plants was ever receivedby the Union-As a witness in these proceedings,French admitted that he had never askedany of the newspapers to retract any printed statement.Althoughat one pointin his testimony French flatly denied that he had ever talked to newspaper re-porters about matters involving,the Dixie Manufacturing Company,when con-fronted with a statement purported to have been written by the reporter whohad. prepared the article of March 14,quoted above,French admitted that he"wouldn't say"that the statement was "incorrect."The statement reads, inpartI talked with both Mr. Fite and Mr. Pat French about the closing of theDixie plants and wrote the news story which appeared in the Columbia,Herald.on March 14, 1944 from information that they gave me.In view of undisputed testimony establishing that Frenchmade almostidenticalthreats to all employees at Plant No 2 on February 24; it is reasonable to believe,and the Trial Examiner finds. that he was likewise responsible for the items ap--pearing in the Columbia newspapers threatening that the plants would be closedif wage increases were demanded.On March 8 the negotiating parties were informed that the case had beenicertified to the Natihnal War Labor Board.Despite the respondent's adamantcontention at previous conferences, and its threats appearing in the newspapers.that it could not and" would not grant wage Increases,also on March 3 theUnion was notified by the Wage Stabilization Director,Region IV of the 'Re-gionalWar Labor Board,that the respondent had filed an application for avoluntary wageincrease.This unilateral request for permission to raise wages'had been made by the respondent on or about January 28,' more than a weekafterthe Union had won the election,and afterthe Union had requested thefirst negotiating conference to draft a wage agreement.On March 10 the Union informed the Wage Stabilization Director that it hadbeen certified by the Board as the bargaining representative for all classifica-4No election has been held at Plant No., 1. In March 1945, the Union formally with--drew its petition relating to this plant.5This, date is 'fixed by an unchallenged copy of a letter, dated March 8, 1944, from theWage,StabilizationDirector to the.respondent,which refers to a letter of January 28,from the respondent and its wage adjustment application. DIXIE MANUFACTURING COMPANY, INC.653tions. except two, listed in the company's wage application, and, in order that-the War Labor Board's requirements might be complied with, requested that therespondent's application be forwarded to it.A hearing was held before a panel of the Regional War Labor Board in Aprilon the negotiating dispute.On May 29 the Union received a copy of a lettersent to the respondent by the Panel Chairman, in which it was noted that al-though the panel had received from the respondent its "profit and loss state-ments, balance sheet and another statement purporting to show the effect from.theCompany's standpoint of an increase of 25% in wages," it would needcertain additional information.The Union thereupon communicated with therespondent, pointing out that, although previously requested, copies of the in-formation furnished to the panel by the respondent had not yet been received bythe Union. as required by War Labor Board procedure.On May 30 a War Labor-Board official wired to,the respondent, demanding that procedure be followedand the information supplied to the Union.On May 31, the respondent compliedwith this demandOn September 15 the Panel issued its findings and recommendations. Amongother things, it was recommended that the respondent and the Union adopt the-contract drafted by the PanelBoth the respondent and the Union filed objec-tions to parts of the recommendations.On December 6, 1944, the Union formally requested the respondent to resumecollective bargaining negotiationsBy letter of December 12 the respondent's-Columbia counsel refused to confer with the Union, basing the refusal upon thecontention that the War Labor Board Directive, relating to the dispute hereto-fore described, had been issued on,December 9, and that the respondent intended,to appeal from it.On January 12, 1945, having received complaints from employees concerned,the Union requested from the respondent information about production quotas;vn government orders required of employees, and about methods used to calculateindividual earnings on each operation. stating that it desired such informationfor collective bargaining purposes.No reply was received, and on January 30,the Union repeated'its request. In the latter communication the Union explainedthat the information was needed "in order that the collective bargaining process-might 'be real and functioning."No reply was received.The request was re-peated on February 6. On February 9. Attorney Roberts replied that the informa-tion was contained in the transcript of the hearing before the War Labor Boardpanel, and,that the transcript was available to the Union.On February 12, the,Union countered with the declaration that no discussion on production require-ments or methods of calculating individual earnings had taken place at the hear-ing, and that the information needed was not in the record. Request for the-information was-again madeOn February 20, Roberts replied that the respond-enthad no informationon production requirements, but made no comment uponthe whereabouts of the other requested information.On February 27, the Unionrenewed its demand.No reply was received.On March 17, the Union againasked for the information.On March 24, Roberts replied that "some of themanagement" were out of town, but that he hoped to have an answer the follow-, ing week.On April 9. no word from Roberts having arrived, the Union againsolicited the informationNo reply was received. On June 11, the Union againwrote to Roberts about the matter, pointing out that in'the event no answermaterialized, it must conclude that the respondent was refusing to bargain.Finally, on June 27, nearly 6 months after the original request was made, Roberts-again referred the-Union to the transcript of the panel hearing.The attorney :654DECISIONSOF NATIONAL LABOR RELATIONS BOARDcalled attention specifically to ii portion of the transcript beginning at page 226.The entire transcript referred to was introduced into evidence in these proceed-ings.At the Board hearing a representative of the Union testified that it hadnever received the information in question, and that it did not appear in thepanel transcript.The Trial Examiner requested Roberts, one of counsel for therespondent, to cite that portion of the transcript which he considered to containthe information desired by the Union. Although he promised to do so, Robertsfailed to comply.The Trial Examiner has carefully examined the transcript ofthe panel hearing, but does not find information therein which appears reason-'ably to satisfy the Union's request.The Trial Examiner concludes and finds that on or about January 12, 1945,and at all times thereafter, the respondent refused to provide the Union withinformation concerning production requirements for .employees,and methodsused to calculate individual earnings on each operation.On June 28,the Union asked the respondent,by letters to Hedrick and toRoberts, if it would agree to grant a week's vacation with pay to employees ofPlant No. 2,and to meet with the Union concerning the working out of details.The respondent made no reply.On July 5, the Union requested a negotiating conference with the respondent,asking that consideration be given to specific proposals,including the subjectsof wage increases and vacations.On July 13,the respondent declined to conferon these matters,claiming that the question of an entire contract dispute wasstill pending before the War Labor Board.On July 31,the Union renewed its request for a meeting, stating that onlyone of the six points raised in its letter of .July 5 was involved in the WarLabor Board's Regional order,and that the National War Labor Board's InterimOrder, issued July 5, required that,the parties incorporate terms of the Orderinto a written agreement.The Union further requested certain informationconcerning a new system of piece-work payment which had been inaugurated atPlant No. 2,pointing out that it had been put into effect without consultationwith the Union.In the same letter the Union asked that a meeting be heldon August 4.On August 2, Roberts replied only that French was "out of town,"and that further comment would await his return.On August 6, the Union askedthat August 11 be set as the conference date, whether French was available ornot.The Union further pointed out that its request for piece-work rate andproduction information,necessary for an intelligent negotiation of wage termsin an agreement,had not been complied with.On August 9, Roberts answeredthat neither French nor Hedrick would be available for a conference on August11.Roberts suggested that the Union forward to him any proposals it wished.to, submit.On August 16, the Union again sought a conference,this time to be scheduledfor August 25.Although Roberts at first agreed to this date,he later asked forpostponement until September 1.Having repeatedly refused to meet or havingpostponed scheduled meetings since July 5, 1945, the respondent finally metwith the Union on September 1. The Union inquired as to whether or not thecompany was willing to comply with the directives of the Regional and NationalWar Labor Boards. French replied that he was not sure the War Labor Boardhad finished issuing directives,and insisted that the Union submit written pro-posals based upon the directives.The Union agreed to do so if, at the sametime, the company would do likewise. French refused, stating that it wasthe Union and not the company which was seeking an agreement.Dfiirig this-conference French announced that the company had put into effect a general DIXIE MANUFACTURING COMPANY, INC..655wage increase at Plant No 2. This wage increase had been effectuated withoutany negotiations with the Union, although since early in 1944 the Union hadsought to bargain for an increase. (As noted above, the respondent had ignoredanother specific request for a wage increase early in July 1945.)The conferenceclosed after the Union agreed to submit a written contract proposal before thenext conference, set for September 15.On September 12, the Union forwarded to the respondent a proposed contract.On September 14, the day before the scheduled conference, Roberts sent word tothe Union that French would be "out of town," and the meeting did not take place.A meeting was held on September 22. The respondent objected to the firstarticle of the Union's proposals-a recognition clause covering employees in theunit certified by the Board as appropriate.The respondent insisted that watch-men and machinists should be excluded, claiming that their work was of a super-visory nature.(Throughout the long history of negotiations, this was the firsttime that the respondent had raised this question. In fact, in the respondent'sown counterproposal, discussed at the conference of February 7, 1944, the recogni-tion clause contains the wording: "including machinists, watchmen . . .")Vari-ous items of the proposed contract were discussedOn most of them no agree-ment was reachedThe respondent again refused to discuss the question of wages.The Union again requested information concerning the respondent's methods ofpiece and time work wage payments. French told the Union to put their requestfor such information in writingOn September 26, the Union submitted its written request for detailed informa-tion.On October 8, Roberts replied, stating that some of the information askedfor was confidential and the Union was "not entitled" to it, and that other infor-mation would require from 60 to 90 days to compile, but would be furnished.Although the Union thereafter repeatedly requested this information, the respond-ent has never supplied it-either the portion declared confidential by Roberts orthe part which he agreed to furnish.The Trial Exanunei considers it unnecessary to determine the merit of therespondent's claim, in its letter of October 8, that certain information requestedwas "confidential."As to the items of information which the respondent agreedto furnish-including a schedule of time work rates, methods used to calculatepiece work earnings, and a description of incentive bonuses in effect, the TrialExaminer finds that, by failing to carry out its agreement, in effect the respondentrefused to piovide the Union with information requisite for collective bargaining.Conferences were held on October 24, November 6, and December 4.No agree-ment was reached on any major pointOn the last-mentioned date it was agreedto meet again on December 14.After two postponements caused by the respond-ent, the meeting was finally held on-January 10, 1946At this meeting. AttorneyRoberts bluntly informed the Union representative that the respondent would notsign a contract with the C. I. O. (As noted heretofore, the Union is a C I O.affiliate.)When the Union representative remarked that it appeared that theyhad been wasting their time, Roberts replied, "Well, you take it for what it'sworth." 6On March 14, the Union informed the respondent that it understood that au-other wage increase had been given to employees at Plant No. 2, and requestedinformation as to details.At a conference on March 19, the respondent admittedthat it had granted a substantial pay raise, and had inaugurated a paid vacationplan.Although the Union had been endeavoring to negotiate with the respondentaimRoberts, one 'of counsel for the respondent in these proceedings,did not deny makingthis' statement. 656DECISIONS OF NATIONAL LABORRELATIONS BOARDfor more than 2 years, on both - subjects, the respondent, without consulting ornegotiating with the Union, granted the wage-increase and a vacation planHaving put into effect a wage -increase, on or about March 11, Hedrick filedwith the National War Labor Board on March 26. an application for its'approvalby that Board.' On the standard form for such application (Form NWLB 10)Hedrick falsely stated that there was no 'duly recognized or certified labor'organization which represents any of the,employees involved "The parties again met on March 27, when the Union snbiiiitted revised pro-posalsThe respondent made no comment upon the proposals. but through itsattorney, Cochran, informed the Union representative that a "serious" questionhad arisen, making continued negotiations"`unfeasible "Cochran explained thatmanagement had received a "petition" from employees to the effect that theyno longer wished the Union to represent them. The Union representative be-came angry, accused the respondent's representatives of not bargaining in goodfaith, and pointed out that the Union had long before this been certified by theBoard.Finally the respondent agreed to meet again on April 9. On April 8,however, the respondent wrote to the Union, declining to meet the following day,stating that it had received word from the Tenth Regional Office of the Boardto the effect that 'a Field Examiner was being assigned to investigate ^a,petition."for certification submitted by the respondent to the Board.On April 9, the Union insisted that the respondent continue negotiations, andthat no question of representation existed.On April 10. Roberts refused to meetwith the Union until the Board had acted upon its petition. In his letter headded:Of course, if the decision of the Board is favorable to you. the Companywill resume negotiations, since it has never been, and is not now, its intentionnot to bargain in good faith with the proper representatives of the majorityof the employees.Since April 10. 1946. the respondent has refused to meet and to negotiate withthe.Union.Despite the fact that the respondent filed no appeal with the Boardfrom the Regional Director's notification, dated February 12, 1947, that no furtheraction on the respondent's petition, in Case No 10-RE-19. was warranted, therebyruling, ineffect, against the respondent, it has declined to comply with the-,above-quoted promise made by Roberts.3The Union's continued representation of a majority of the employeesIn its answer,the respondent alleges :it is denied that said Union should be held to be the exclusive, bargain-ing representative for said employees at this time. for the reason thatrecently, and on . . . . 1946. respondent was presented with a petition signedby more than 100 employees out of a total of about . . employees in saidPlant No. 2, stating, in effect, that said large majority of employees did notdesire to be represented longer by said Union .If, as the answer implies. thereis inexistence a petition received "recently",by the respondent, no evidence regal ding it was offei ed at the hearingAs,tothe'petition allegedly received on " . . 1946," the Trial Examiner assumes thatthe respondent'refers to a document upon which-it based' its iefusal to Meet-withithe Union on and'after March X27. 1946.111The respondent's claim iegarding representation, raised on March 27, 1946, was'based,' accoi ding'to 13edri'I 'b'testixnoi'iy, upon' a ' list of names, all in the same DIXIE MANUFACTURING COMPANY, INC.657handwriting, which was handed to him by a few girls shortly before' March 271At the top of- the sheet, in the same handwriting, appeared the legend :We are satisfied with our present working conditions and wages.We donot need or want any help from any Labor Organization nor their leaders.Hedrick made no investigation to determine whether this was a spurious list ornot, but turned it over at once to his counsel for "appropriate action." So far,as the record shows, it was solely upon this document, obviously prepared by asingle-4ndisadual, that the respondent based its refusal to. confer with the Unionon 'arch 27 and April 8, and also its petition to the Board. It was not until"two or three.days before" April 23, 1946, according to a statement made byAttorney Roberts at the hearing, that the respondent obtained what it claims tobe a paper signed by more than one employeeAt the hearing the respondent'scounsel offered in evidence this latter document, which he stated had been re-ceived from a Columbia attorneyNo evidence was adduced by the respondentto support its claims, either that it was, in fact, a petition to the respondent,or that it bore the genuine signatures of a single employee or person.Theoffered document was rejected.The Trial Examiner finds no merit in the respondent's contention that. becauseof the "petition." the Union no longer represents the employees.Even had agenuine petition been presented, to the respondent or at the hearing, the factsfound heretofore would have necessitated the conclusion that any defection ofunion adherence had been induced by the respondent's unfair labor practices.'In summary, the Trial Examiner concludes and finds that on and at all times,since January 19, 1944, the Union has-been, and is, the duly designated bargain-ing representative of a nl{ijorjty, of ,the respondent's employees, in the,appropriateunit described in Section III A, 1, above, and that, pursuant to the provision ofSection 9 (a) of the Act, the. Union has been, and now is, the exclusive repre-sentative of all the employees in the aforesaid unit, for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment, and otherconditions of employment.4Conclusions as to the refusal to bargainThe history of negotiations between the respondent and the Union, summarizedin,most part from unchallenged testimony and documentary evidence adducedby the Board, permits. no other single conclusion but that the respondent, fromJanuary 1944, has consistently and flagrantly refused to bargain in good faith.Almost immediately after,,,the Union had been chosen by the employees astheir bargaining agency, and after the Union had requested a conference to drafta wage agreement, the respondent took its first steps along the road, which itfollowed thereafter without deviation, of thwarting its employees' expresseddesires and of discouraging their membership in the Union.It applied forpermission to grant a wage increase without consulting or informing the-UnionHaving taken this unilateral tactical action, frowned upon by the Supreme.7 See 1%1edo Photo Supply Corp., 321 U. S. 673, where the Supreme Court said-Petitioner cannot as justification for its refusal to bargain with the union, set upthe defection of union members which it had induced by unfair labor practices, eventhough the result was that the union no longer had the support of a majority. Itcannot thus, by its own action, disestablish the union as the bargaining representative,of the-employees,previously designated as such of their ownrfree,will. 658DECISIONS OF NATIONAL-LABOR RELATIONS BOARDCourt,' it then not only refused to discuss wages with the Union but threatenedits employees,indirectly through the local press and directly through French,that if the Union asked for more wages the plant would be dismantled.Thecoercive effect of French's threats was not long delayed ; a group of employees,-plainly ignorant of the fact that their employer himself had moved to increasetheirwages,forwarded a request to the National War Labor Boardnottoincrease wages for fear they would lose their jobsNor was this the only instance of the respondent's circumvention of the require-ments of the Act in respect to wages.Throughout the long period of negotiationsthe Union repeatedly tried in vain to negotiate a wage increase and a vacationplan with the respondent.Nevertheless the respondent granted wage increasesin June 1945,March 1946,and October 1946, in each case without consulting or -negotiating with the Union.And in March 1946,the respondent announced apaid vacation plan.Each unilateral grant by the respondent constituted a refusalto bargain.'In another well-recognized field of negotiations the respondent failed in itsobligations under the Act.It persistently refused to provide the Union withinformation,possessed by the respondent,relating to production requirementson Government orders, methods used to calculate individual earnings, pay rates,and incentive bonuses.At the hearing the respondent offered no defense for itsarbitrary neglect of dutyThe Trial Examiner finds(1) that the above-notedinformation was necessary to the Union in order that it might adequately repre-sent the employees on the subject of wages,and (2)that the respondent's refusalto furnish such information constituted a refusal to bargain "Attorney Roberts' unequivocal statement to the Union representative inOctober 1945, that the respondent would never sign a contract with the C. I O.was also, in effect, a refusal to bargain.In their brief,Counsel for the respondent urged, in effect,that the respondentshould not be held to have refused to bargain because, near the close of the hear-ing, ft offered to "resume negotiations"if the Board would withdraw the entireproceedings,including the case relating to EmmaKennedy's discharge,describedbelow.The Trial Examiner finds the contention to be wholly without merit.The account of the respondent's dealing with the Union over the long periodis replete with instances of its failure to keep negotiating appointments and ofoutright refusals even to meet with Union representatives.Thus in December1944, it refused to meet with the Union,offering the invalid excuse that it in-tended to appeal from a War Labor Board directive.In July 1945,it againrefused to confer, for similar reasons.On March 27, 1946, the respondent8 SeeMay DepartmentStores Co,326 U.S 376, w here the Supreme Court said*Employer action to bring about changes in wage scales without consultation andnegotiation with the certified representative of its employees cannot,we think, logi-cally or realistically,be distinguished from bargaining with individuals or minorities9InGreat Southern TruckingCo., 127 F.(2d) 180,186 (C C A 4) Cert.denied 317U. S. 652 , the Court said..Southern'saction regarding wage and paid vacation concessions, two ofthemost important elements of the employer-employee relationship,without prioragreement thereon by the Union and while negotiations were still in progress,consti-tuted an obvious attempt to settle unilaterally matters with respect to which Southernwas under a statutory duty to deal with the Union.Such conduct itself constitutes aviolation of Section 8 (5) of the Act10 SeeAluminum Ore Company,131 F(2d) 485(C. C A. 7)Also,J.H Allison & Com-pany,70 N L R B 377."" DIXIE MANUFACTURING COMPANY, INC.653refused, and at all times theieafter has refused, to confer with the Union;, inthe first instance advancing as a pretext its belief that the Union no longerrepresented a majority of the employees, and after February 1947, flagrantlyrepudiating,its own promise to negotiate further if the Board rejected its repre-sentation claims..In summary, the Trial Examiner concludes and finds that, by its above-described conduct, the respondent, since January 28, 1944, has, refused and isrefusing to bargain with the Union, and that by such action the respondent hasinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act.B The discharge of Emma Kennedy1.Events relevant to the dischargeEmma Kennedy was first employed by the respondent in September 1941 and,except for brief lay-offs for reasons not established by the record, worked regu-larly at the respondent's Plant No. 1 until just before Christmas in 1943Shewas a skilled and satisfactory garment worker, having had experience in severaldifferent operations.Before December 1943, she had been complimented onseveral occasions by Hedrick, the respondent's president, whose office was nearher machineEarly in December 1943, Kennedy became interested in the self-organizationalefforts of employees at Plant No. 2. She met the Union organizer, obtained asupply of application cards from him, and began to distribute them for signatureamong her fellow-employees at Plant No. 1.Although some of the other girlshelped to solicit signatures, she was the only employee to have a supply of theapplication cards.During December Kennedy and the Union organizer passed out Union litera-ture in front of the plant, in full view of Hedrick's office window. AlthoughHedrick had previously complimented her upon her work, after Kennedy becameactive in union' organization he avoided speaking to her. It is found thatHedrick was aware of her activities on behalf of the Union."On December 1S or 19, at about quitting time, Floorlady Dorothy Mayberrywas standing by Kennedy's machineKennedy opened her purse to powder hernose.Union cards in her purse were revealedMayberry told Kennedy thatshe had better keep the cards in her pocketbook if she wanted her job.12After the Christmas recess in 1943 Kennedy did not return to the plant untilthe latter part of January 1944.By another employee, however, on December27, she sent and Hedrick received a doctor's certificate stating that she must beabsent for about 30 days.Kennedy reported for work on January 24, 1944,13 but was informed by Hedrickthat he had no work for her.Kennedy protested, and pointed out that thereto-11Hedrick denied changing his attitude toward Kennedy,and testified that he did notknow she was active in the UnionHedrick'sunsupported testimony is unreliableAsnoted heretofore Hedrick falsely informed the National War Labor Board that no labororganization represented any of the employees at Plant No 212The finding rests upon Kennedy's credible testimonyMayberry denied having madethe statement or having seen Union cards in the employee's purse13The testimony cites both January 24 and January 28, as the date of her return. TheTrial Examiner accepts January 24 because(1) it was Monday,the beginning of thework week;(2) it was the date specified in the Amended Charge, filed by the Union inNovember 1944,and (3)counsel for the respondent in their brief cite this as the date. i660DECISIONSOF NATIONALLABOR RELATIONS BOARDfore other, girls had been absent, without being sick, and had been permitted,to resume work.Hedrick repeated that he had nothing for her, but wouldcall her when there was work available. She left the plant, and was not recalled.In September 1944, she visited the plant and again asked Hedrick for work.He replied that he still had no employment for her.During this interview Hed-rick asked her if she did not think she had "done him wrong" by handing out-the union papers.Kennedy agreed; but said that if he would take her. back shewould "stick to" him." She was not then, however, and has not sinee'been, re-instated...Kennedy was given a formal Separation Notice. This notice, signed by Hed=-rick, states, in part :,On December 22, 1943 . . . We permanently cease to employEmma KennedyOpposite'the statement "Reason for Separation," appears "Lack of Woik "2.The respondent's contentions as to the dischargeIn its original answer, signed by Hedrick, the respondent denied that it had.discharged and thereafter refused to reinstate Kennedy.Affirmatively, the same.answer alleged that she was one of about 30 employees whose services were"discontinued" in January 1944.In apparent support of this position. Hedrick testified at length concerningthe remodeling of the factory building and the "changing over from what isknown as straight lines'to progressive bundle system," it about Christmas time,1943.Until this time, according to his testimony, there had been six units, or.groups, of girls making pantsIn each unit was one machine operator known-as'_a side-seamer.Two of these units, numbered 1 and 2, were on the first floor;Kennedy was the regular side-seamer on unit No. 2.Although Hedrick's testimony is confused on the point, it appears that whenthe first floor was remodeled, units 1 and 2 were combined, or merged, andmoved to another floor 1' Thereafter, Hedrick testified, only five units, and-so only five side-seamers, were utilized.The clear implication of his testimonyup to that point was that the change-over occurred while Kennedy was absent,and that when she returned, on January 24, her position and many othershad been abolished.Later in his testimony Hedrick testified that all thegirls displaced because of the merger of the two units, "who reported forwork were used to the best of our ability" and transferred to other operations.In general terms, he testified that the total number of employees on the pay-roll during the week ending December 25 was 223, and for the week ending''January 1, 205.For the week ending January 8, however, the total had againrisen to 219. - He added that the total thereafter never exceeded 225.He pro-duced no credible evidence to show that any other employee, except Kennedy,was denied employment after the merger of the two units. Thus Hedrick's '14Hedrick admitted that Kennedy visited him on this occasion, but denied having saidanything to her about her. union activities.As found heretofore, Hedrick's unsupportedtestimony is unreliable15At one point Hedrick testified that "units 1 and 2 went out of existence "He alsotestified, "it became necessary to do away, with the two units on the first floor."He,laterexplained, however, and produced a document to show that in fact the two units; w,hrenrmoved to another floor, were counted as one. DIXIE MANUFACTURING COMPANY, INC.661own testimony fails to support the allegation of the answer that "an entire unitof approximately thirty employees" was discontinued.Specifically as to Kennedy, Hedrick testified that there were "six regular sideseamers" before Christmas, and thereafter five.A document produced at thehearing by Hedrick refutes this testimony. This document, purporting toshow the names of side-seamers employed from October 1943 to June 1944,indicates that there were but five side-seamers employed during the week end.ing December 18,, and only four during the week ending December 25. Notuntil the week ending January 29,-the week at the beginning of which,Kennedyreturned to the plant, were five side-seamers again employed. The samedocument shows that of the six regular side-seamers employed from Octoberto early December, only two were engaged in this work in January and there-after.Of the remaining four regular side-seamers, one left her employmenton December 11 and did not return until July 1944; another left on December18 and returned at an undisclosed date to work at another operation ; andthe other two (including Kennedy) left on or about December 25 and have notbeen reemployed.Thus this document, and his explanation of it, flatly re-futes the implications of Hedrick's testimony that Kennedy's position wasdiscontinued after Christmas in 1943, and that there was no work for herthereafter as a side-seamer.On the contrary, the document shows that onlytwo of the regular side-reamers were used, after Christmas, to fill the fivepositions available.According to Hedrick's testimony, the three vacancieswere filled by transferring girls from other workOne of these transfers wasmade the s,ime day that Kenne('y reported for work in January.Furthermore,Kennedy was experienced in operations other than that ofa side-seamer.When, late in his testimony, Hedrick was requested to pro-duce a list of new employees hired in other operations since January 1944,counsel for the respondent moved to "correct" the answer and abandoned theoriginal contention that there was no work for Kennedy after January 28,and that she had not been refused reinstatement. Counsel then advanced theclaim that, because Kennedy had told Hedrick on January 24 that he couldput her back to work if he wished to, Hedrick's "attitude" toward her changedand he decided not to employ her again because she "was not a satisfactoryemployee for that company." This belated shift in position has but feeblesupport in Hedrick's testimony.He quoted Kennedy as saying only that "Icould put her back if I wished to do so," and "I could put her back to work butthat I didn't want to." This mild protest seems not to warrant counsel'scharacterization of it as "abusive."3.Conclusions as to the dischargeIn summary, it appears from the record of the hearing that the respondentwould have the Board find merit in one or more of the following positions urgedin the answer, in Hedrick's testimony, in statements of the respondent's counsel,charged nor refused reinstatement, but simply was one of 30 girls whoseemployment ceased in January 1944 because of an economic reduction in force;(2) that she NN aspermanentlylaid off onDecember 22for lack of work; (3) thatshe was denied reinstatementtenapoiarllyonJanuary 24for lack of work;and (4) that on and after January 24, she was permanently refused reinstatementbecause she protested that Hedrick could give her work if he wanted to Intheir brief filed with the Trial Examiner, however, having presumably reviewed509095-49-vol 79-43 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe transcript, counsel for the respondent advance no specific reason for thefailure to reemploy Kennedy, but rest their argument upon the contention thatthe Board failed to show discrimination, in the treatment of Kennedy, for Unionactivity.It is juridically established, as counsel state in their brief, that an employermay "discharge for no cause at all," although the Trial Examiner has neverencountered, and finds difficult to imagine, an effect without a cause-particularlyin the realm of employer-employee relations. In any event, until the brief therespondent did not urge "no cause"-but did urge many confused and con-tradictoryreasons forits failure to place Kennedy at work.The TrialExaminerfinds no merit in any of the respondent's contentionsrelating to KennedyTheir very multiplicity and contradictory nature defyreasonable belief, and lead inevitably to a search elsewhere for Hedrick's realreasonfor denying reinstatement to her on January 24It is found that there was work available for Kennedy on January 24 andthereafter.Records submitted by Hedrick establish that Unit 2, in whichKennedy had regularly been employed until the Christmas recess, 'did notresume operation until sometime during the week ending January 29-at theearliest on January 24, the day Kennedy reported, and that another girl wastransferred to this'' position.It is reasonably concluded that the failure toreinstate Kennedy on January 24 was discriminatory.The respondent's antipathy toward the Union was fully demonstrated at PlantNo. 2, as previously described.The Trial Examiner is convinced, and finds,that Hedrick was well aware of and resented Kennedy's leadership in assistingthe Union organizer and in distributing Union circulars at Plant No. 1. In thisantipathy and resentment is found the real reason for the respondent's dis-criminatory failure to reinstate her upon her return from an illness. Thisfailure was, in effect, a dischargeIt is therefore concluded and found that on January 24, 1944, the respondentdiscriminatorily discharged Emma Kennedy, in order to discourage membershipin the Union, and thereby interfered with, restrained, and coerced employeesin the exercise of rights guaranteed-by the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent as described in' Section I. above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom and takecertain affirmative action which the Trial Examiner'finds will effectuate thepolicies of the Act.It has been found that the respondent has refused to bargain with the Unionas the representative of its employees in an appropriate unit. In order toeffectuate the policies of the Act, the Trial Examiner will recommend that, uponrequest, the respondent bargain collectively with the Union as the exclusiverepresentative of its employees in the appropriate unit in respect to rates ofpay, wages, hours and other terms and conditions of employment. DIXIE MANUFACTURING COMPANY, INC.663The Trial Examiner has found that the respondent has discriminated againstEmma Kennedy. It will therefore be recommended that the respondent offer herimmediate and full reinstatement to her former or substantially equivalentposition's without prejudice to her seniority or other rights and privileges, andthat it make her whole for any loss of pay she may have suffered, by reason ofthe discrimination against her, by payment to her of a sum of money equivalentto that which she normally would have earned as wages from the date of herdischarge to the date of offer of reinstatement, less her net earnings " duringsaid period.In view of the unfair labor practices found to have been committed by therespondent at both plants, constituting violations of Section 8 (1), (3) and (5)of the Act, the Trial Examiner is of the opinion and finds that there is dangerof ,the commission of other and additional unfair labor practices, since the viola-tions thus far engaged in by the respondent indicate an intent to interfere gen-erally with the rights of the employees as guaranteed by the Act. It will there-fore be recommended that the respondent cease and desist from in any mannerinterfering with, restraining, or coercing its employees in their right to self-organization.18Upon the basis of the above findings of fact and upon the entire record in thecase, the Trial Examiner makes the following :CONCLUSIONS or LAw1.Amalgamated Clothing Workers of, America, CIO, is a labororganizationwithin themeaning of Section 2(5) of the Act.2.All production and maintenance employees at Plant No.2 of Dixie Manu-facturing Company, Inc., Columbia, Tennessee, excluding supervisoryemployeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changesin the status of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.3.Amalgamated Clothing Workers of America, CIO, was on January 19, 1944.and at all times thereafter has been the exclusive representative of all theemployees in such unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with Amalgamated Clothing Workers ofAmerica, CIO, as the exclusive bargaining representative of the employees inthe appropriate unit, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of EmmaKennedy, the respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.fi.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.10 In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"is intended to mean"former positioniihereverpossible,but if such position is nolonger in existence, then toa substantiallyequivalent position"SeeMatter of The Chase National Bank of the City of New York,San Juan,PuertoRico,Branch,65 N. L R.B. 827.17Mattesof Crosset LumberCo ,8 N.L. R B 440, 497-49818 SeeMay Department Stores,326 U S 376 664DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theTrial Examiner recommends that Dixie Manufacturing Company, Inc., its officers,agents, successors and assigns shall:-1.Cease and desist from:(a) Refusing to bargain collectively with Amalgamated Clothing Workers ofAmerica, CIO, as the exclusive representative of all production and maintenanceemployees at Plant No. 2, excluding supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action :-(b)Discouraging membership in Amalgamated Clothing Workers of America,CIO, or any other labor organization of its employees by in any manner dis-criminating in regard to their hire and tenure of employment or any term orcondition of employment ;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to join or assist theAmalgamated Clothing Workers of America, CIO, or any other labor organization,to bargain collectively through representatives of their own choosing and toengage in concerted activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Trial Examiner finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with Amalgamated Clothing Workersof America, CIO, as the exclusive representative of all production and maintenanceworkers at Plant No. 2, excluding supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, and, if an understanding isreached, embody such understanding in a signed agreement :(b)Offer to Emma Kennedy immediate and full reinstatement to the positionwhich she occupied in December 1943, prior to the respondent's discriminationagainst her, or to a substantially equivalent position, without prejudice to herseniority and other rights and privileges;and make her whole for any loss ofpay she may have suftered by reason of the respondent's discrimination againsther, in the manner provided herein in the section entitled "The remedy" ;(c)Post immediately at Plants Nos. 1 and 2, in Columbia, Tennessee, copiesof the notice attached hereto marked "Appendix A " Copies of such notice, tobe furnished by the Regional Director for the Tenth Region, shall, after beingduly signed by the respondent's representative, be posted by the respondent im-mediately upon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by the re-spondent to insure that said notices are not altered, defaced, or covered by anyother material ;(d)Notify the Regional Director for the Tenth Region (Atlanta, Georgia) inwriting within ten (10) days from the date of the receipt of this IntermediateReport what steps the respondent has taken to comply herewith. DIXIE MANUFACTURING COMPANY, INC.665It is further recommended that unless on or before ten (10).days from thereceipt of this Intermediate Report. the respondent notifies the,said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.As provided in Section 20339 of the Rules and Regulations of the NationalLabor Relations Board, Series 4. effective September 11. 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 20338 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D C , an original and four copies of a statement in writing, settingforth such exceptions to the Intermediate Report orto any_other part, of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, and any party or counsel for the Board may. within the same period,file an original and four copies of a brief in support of the Intermediate Report.Immediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy with the Regional Director. Proofof service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.65.As further provided in saidSection 203 39, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.C W WHITTEMORE,Trial Examiner.Dated May 2, 1947APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with. restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations,to join or assist AMALGAMATED C1 OTHING WORKERS OF AMERICA,.CIO, or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection.WE WILL OFFER to Emma Kennedy immediate and full reinstatement toher former or substantially equivalent position without prejudice to anyseniority or other rights and privileges previously enjoyed, and make herwhole for any loss of pay suffered as a result of the discrimination.WE WILL ]BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in thebargaining unit de-scribed herein with respect to rates of pay. hours of employment or otherconditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All production and maintenance employees at Plant No. 2. excluding super-visory employees with authority to hire, promote, discharge, discipline, or 666DECISIONSOF NATIONAL LABORRELATIONS BOARDotherwise effect changes in the status of employees, or effectively recommendsuch action.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.DIxiE MANUFACTURING COMPANY, INC.,Employer.By ------------I----------------------------(Representative)(Title)Dated -----------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.